           Case 3:20-cv-02731-VC Document 218 Filed 05/21/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,              Case No. 20-cv-02731-VC
                Plaintiffs,
                                                   BAIL ORDER NO. 14
           v.
                                                   Re: Dkt. Nos. 187, 196, 210, 211, 212, 216
 DAVID JENNINGS, et al.,
                Defendants.



The bail request from the following detainee is moot:

       •        Reynaldo Flores Aviles (Dkt. No. 196)

The bail requests from the following detainees are denied without prejudice:

       •        Ignacio Arzate-Reyes (Dkt. No. 187)

       •        Jose Darwin Quintanilla (Dkt. No. 187)

       •        Juan Carlos Minchaca Ramos (Dkt. No. 187)

       •        Nelvis Reyes Cruz (Dkt. No. 187)

       •        Camilo Arias Marroquin (Dkt. No. 196)

       •        Jose Pablo Garcia Montes De Oca (Dkt. No. 196)

       •        Juan Raymundo Lopez (Dkt. No. 196)

The bail request from the following detainee is deferred:

       •        Adolfo Godinez-Garcia (Dkt. No. 187)

The bail requests from the following detainees are granted:

       •        Angel Machuca Villacana (Dkt. No. 187)

       •        Sitha Chhum (Dkt. No. 187)
          Case 3:20-cv-02731-VC Document 218 Filed 05/21/20 Page 2 of 2




Bail is subject to the standard conditions of release listed in Dkt. No. 108.

       IT IS SO ORDERED.


Dated: May 21, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
